Citation Nr: 0908416	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 
4, 1997, for the grant of service connection for a stomach 
condition, characterized as non-ulcer dyspepsia and/or 
irritable bowel syndrome.

2.  Entitlement to an initial disability rating in excess of 
10 percent for stomach condition, characterized as non-ulcer 
dyspepsia and/or irritable bowel syndrome.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased initial disability 
rating and a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The Veteran did not submit a claim, either formal or 
informal, for service connection for a stomach condition 
until September 4, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 4, 
1997, for service connection for a stomach condition are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.160 and 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claim for an earlier effective date arises from 
his disagreement with the effective date following the grant 
of service connection.  Once service connection is granted, 
the claim is substantiated and additional notice is not 
required.  Thus any defect in the notice provided is not 
prejudicial to the Veteran.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Further, because the application of 
the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his now service-connected stomach condition 
because this condition started in service in 1954.  As such, 
he maintains that the effective date of service connection 
should be retroactive to his release from active duty in May 
1955.  

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for a 
stomach condition was filed with VA on September 4, 1997.  
Indeed, the Veteran acknowledged in a January 2004 statement 
that his claim began in 1997.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective 
date of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the Board granted service connection in a November 2006 
decision.  By a January 2007 rating action, the RO 
effectuated the Board's decision and assigned a 10 percent 
evaluation effective September 4, 1997, the date the 
Veteran's original claim for service connection for a stomach 
condition was filed with VA.  An effective date of an award 
of service connection is not based on the earliest medical 
evidence showing a causal connection, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Because the Veteran did not file a formal 
or informal application for service connection prior to 
September 4, 1997, VA is precluded, as a matter of law, from 
granting an effective date earlier than that date for service 
connection for the Veteran's stomach condition.  As such, 
this appeal must be denied because the RO has already 
assigned the earliest possible effective date provided by 
law.  


ORDER

Entitlement to an effective date earlier than September 4, 
1997, for the grant of service connection for a stomach 
condition, characterized as non-ulcer dyspepsia and/or 
irritable bowel syndrome, is denied.



REMAND

The Board finds that the Veteran's claims for an initial 
increased disability rating and a TDIU must be remanded for 
additional development.

The Veteran's claim for a higher evaluation for his stomach 
disorder is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Veteran filed his original claim for service connection 
in September 1997.  His claim was initially denied and he 
appealed.  By decision issued in November 2006, the Board 
granted service connection for the Veteran's stomach 
condition, and the RO assigned a 10 percent initial 
evaluation of that condition in a January 2007 rating 
decision.  The Veteran has disagreed with that evaluation.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
October 1997 and April 2003 during the pendency of his appeal 
for service connection for his stomach condition.  

Remand is not required solely due to the passage of time.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, 
it has been almost six years since the last VA examination.  
In addition, in a February 2005 statement, the Veteran 
indicated that this condition was getting worse.  Thus, the 
Board finds that remand for a new VA examination to determine 
the current severity of the Veteran's now service-connected 
stomach condition is warranted.

Furthermore, the Board notes that, in the February 2005 
statement, the Veteran appears to indicate that he had VA 
treatment at the San Juan VA Medical Center since 1997.  The 
claims file only contains VA treatment records from June 2001 
to November 2006.  Treatment records prior to June 2001 may 
be highly probative to the Veteran's claim.  In addition, VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should obtain the Veteran's VA treatment records from 1997 to 
May 2001 and from December 2006 to the present.

Finally, as the issue of an increased initial rating for the 
service-connected stomach condition must be remanded for a VA 
examination, so must the claim for a TDIU because the issue 
of TDIU is inextricably intertwined with the Veteran's claim 
for an increased rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's medical records from 
the VA Medical Center in San Juan, Puerto 
Rico for treatment for complaints related to 
his stomach condition from 1997 to May 2001 
and December 2006 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the Veteran should be 
scheduled for an appropriate VA examination 
to determine the current severity of the 
Veteran's service-connected stomach 
condition.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims file 
was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected stomach 
condition.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and its effect on the 
Veteran's employment and daily life.  

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


